Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Jain (US 2018/0175241).
Regarding claim 1, Jain discloses, in fig. 15, a semiconductor device having one or more conductive floating gates 73 superimposed on a conducting channel 801 for managing electromagnetic radiation within the device ([0196]); wherein each conductive floating gate 73 has a size smaller than a mean free path of electrons in the semiconductor device (size of the QD smaller than the mean free path of the electron in the material). 
Regarding claim 2, Jain discloses wherein the conductive floating gates 73 comprise a one- or two-dimensional periodic array of asymmetric structures superimposed on the conducting channel 801 (fig. 15).
Regarding claim 3, Jain discloses wherein the conductive floating gates 73 comprise one or more concentric structures surrounding a central source (figs. 3a, 3b &15).
Regarding claim 4, Jain discloses wherein the conductive floating gates 73 are isolated from the conducting channel 801 by a barrier layer 800 (fig. 15).
Regarding claim 5, Jain discloses wherein at least one of the conductive floating gates comprises a transition metal nitride ternary compound ([0174]).
Regarding claim 6, Jain discloses wherein the conductive floating gates comprise semiconducting or metallic nanoparticles or nanocrystals ([0174]).
Regarding claim 7, Jain discloses wherein the semiconductor device further includes a plurality of conductive floating gates situated on a rear surface of a barrier layer in the semiconductor device, wherein each of the conductive floating gates can be separately biased for individual tuning (figs. 5b, 5c & 15).
Regarding claim 8, Jain discloses wherein the semiconductor device further includes at least one antenna attached to the device contacts, wherein the antenna is configured to manage THz or sub-THz radiation in the semiconductor device ([0196]).
Regarding claim 9, Jain discloses wherein the semiconductor device further includes at least one antenna attached to the device contacts, wherein the antenna is configured to manage radiation in the semiconductor device through an appropriate phase angle shift ([0196]).
Regarding claim 10, Jain discloses, in fig. 15, a method for managing electromagnetic waves in a semiconductor device, comprising: providing a semiconductor device having a plurality of conductive floating gates 73 superimposed on a conducting channel 801 for managing electromagnetic radiation within the device ([0196]); wherein each conductive floating gate 73 has a size smaller than a mean free path of electrons in the semiconductor device (size of the QD smaller than the mean free path of the electron in the material).
Jain meet the structural and material limitations of the claim, thus it would also exhibit the same functional characteristics (i.e. wherein the conductive floating gates modulate properties of plasma waves in an electronic field of the device).
Regarding claim 11, Jain discloses wherein the conductive floating gates 73 comprise a one- or two-dimensional periodic array of asymmetric structures superimposed on the conducting channel 801 (fig. 15).
Regarding claim 12, Jain discloses wherein the conductive floating gates 73 comprise one or more concentric structures surrounding a central source (figs. 3a, 3b &15).
Regarding claim 13, Jain discloses wherein the conductive floating gates 73 are isolated from the conducting channel 801 by a barrier layer 800 (fig. 15).
Regarding claim 14, Jain discloses wherein at least one of the conductive floating gates comprises a transition metal nitride ternary compound ([0174]).
Regarding claim 15, Jain discloses wherein the conductive floating gates comprise semiconducting or metallic nanoparticles or nanocrystals ([0174]).
Regarding claim 16, Jain discloses wherein the semiconductor device further includes a plurality of conductive floating gates situated on a rear surface of a barrier layer in the semiconductor device, wherein each of the conductive floating gates can be separately biased for individual tuning (figs. 5b, 5c & 15).
Regarding claim 17, Jain discloses wherein the semiconductor device further includes at least one antenna attached to the device contacts ([0196]). The recitation of “wherein the antenna is configured to manage THz or sub-THz radiation in the semiconductor device” is functional language.  It has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Regarding claim 18, Jain discloses wherein the semiconductor device further includes at least one antenna attached to the device contacts ([0196]). The recitation of “wherein the antenna is configured to manage radiation in the semiconductor device through an appropriate phase angle shift” is functional language.  It has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818